Citation Nr: 1140040	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  96-27 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1981 to August 1985 and from November 1986 to January 1994.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the above claim.  

In a February 2002 decision, the Board denied service connection for a disorder manifested by trouble sleeping.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In May 2003, his representative and VA's Office of General Counsel filed a joint motion requesting that the Court remand these issues for further development and readjudication.  The Court granted the joint motion in a May 2003 order and returned the case to the Board for compliance with the directives specified.  Pursuant to those directives, the Board remanded the claim in July 2003 and November 2004.  

In April 2005, the Board issued another decision denying service connection for a disorder manifested by trouble sleeping.  

The Veteran appealed the Board's April 2005 decision to the Court.  In a September 2007 memorandum decision, the Court remanded the claim for service connection for a sleep disorder to the Board for compliance with the directives specified.  In May 2008, the Board in turn remanded the claim for further case development. 

In July 2010, the Board again remanded the present matter for additional development.


FINDING OF FACT

Resolving doubt in the Veteran's favor, sleep apnea was caused by a service-connected disability.


CONCLUSION OF LAW

Sleep apnea incurred as a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board has granted service connection for sleep apnea.  As such, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Service connection may also be warranted for disability proximately due to or the result of a service-connected disorder and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Post-service medical treatment records show that the Veteran had been diagnosed as having obstructive sleep apnea.  Therefore, the first requirement for service connection for this claim, the existence of a current disability, is met.  See Hickson, 12 Vet. App. at 253.  

After a careful review of the evidence of record, the Board finds that service connection is warranted for a sleep disability.  

Service and post-service treatment records show that the Veteran gained a substantial amount of weight during and after service.  Service treatment records show that the Veteran weighed 168 pounds at separation from his first period of service.  On enlistment examination for his second period of service in September 1986, the Veteran weighed 174 pounds.  He indicated that he did not have frequent trouble sleeping on the report of medical history.  During the October 1993 examination, the Veteran weighed 219 pounds.  He indicated in the October 1993 report of medical history of having frequent trouble sleeping.  

Post-service treatment records reveal that he continued to gain weight following service.  During the most recent VA examination dated July 2011, the Veteran weighed 249.9 pounds.  The examiner opined that the Veteran's current obstructive sleep apnea was directly related to his increasing body mass index, which was over 32.  

Also of record are lay statements from multiple friends from service and family members in addition to statements from the Veteran stating that his sleep problems, including very loud snoring, were observed during service and continued until the present time.  The Board notes that these statements are competent to establish that the Veteran has readily identifiable symptoms such as problems with sleeping and snoring.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptoms).  Here, the Veteran and his friends and family credibly report that his sleep problems first manifested during service, which is supported by the report of medical history during his second period of service.  They also report that he suffered from sleep problems following service.  Moreover, the July 2011 examiner opined that the Veteran's diagnosed obstructive sleep apnea was directly related to his increasing body mass index.  The Board finds that the evidence shows that the Veteran's weight gain, which occurred during service, was at least in part a consequence of his service-connected disabilities, which include asthma, myofascial pain syndrome of the shoulders, a mood disorder, lumbosacral strain, a bilateral knee condition, allergic rhinitis, and residuals of a left tibia fracture.  Thus, the evidence reflects that the Veteran's sleep apnea began during service and is due to his weight gain that is proximately due to his service-connected disabilities.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence supports a grant of service connection for sleep apnea.  See 38 U.S.C.A. §§ 1154, 5107(b).   


ORDER

Service connection for sleep apnea is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


